NO.
12-07-00099-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: R. WAYNE
JOHNSON,      §          ORIGINAL PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
            R. Wayne
Johnson has filed a petition for writ of mandamus raising the same issues that
we addressed before denying his prior mandamus petition.  See In re Johnson, No.
12-07-00032-CV, 2007 WL 259255 (Tex. App.–Tyler Jan. 31, 2007, orig.
proceeding).  We have carefully
considered the arguments that he makes in this proceeding and find them
unpersuasive.  Accordingly, we conclude
that Johnson has not shown himself entitled to the relief he seeks.  The petition for writ of mandamus is denied.
 
                                                                                                     SAM GRIFFITH    
                                                                                                               Justice
 
Opinion delivered March 30,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
(PUBLISH)